Case 1:18-cv-10468 Document 1-1 Filed 11/11/18 Page 1 of 5




                       EXHIBIT A
            Case 1:18-cv-10468 Document 1-1 Filed 11/11/18 Page 2 of 5



                                   SETTLEMENT AGREEMENT


       This Agreement (“Agreement”) is made and entered into this 14th day of September, 2017

between Alwand Vahan Jewelry, Ltd. (“Vahan”), a corporation organized under the laws of the State

of New York and having an address at 31 Merritt Street, Port Chester, NY 10573, and Lafonn, LLC

(“Lafonn” and/or “You”), a limited liability company organized under the laws of the State of

California, having an address at 6721 Katella Avenue, Cypress, CA 90630.

       WHEREAS Vahan is the owner of U.S. Copyright Registration No. Va0001730830 for

jewelry designs as seen in Exhibit A hereto, U.S. Trademark Registration No. 4051137, and trade

dress rights in its signature crown feature on its jewelry (“Intellectual Property”).

       WHEREAS You acknowledge that you have displayed, offered for sale, marketed, promoted,

advertised, distributed and/or sold jewelry designs as seen in Exhibit B hereto that Vahan alleges

infringes upon its Intellectual Property (“Exhibit B Jewelry”).

       NOW THEREFORE, in consideration of the mutual covenants and considerations herein set

forth, and to amicably settle this matter, Lafonn and Vahan agree as follows:

   1. You agree not to infringe Vahan’s Intellectual Property and any other rights protected under

       federal or state law that is owned or controlled by Vahan, whether now in existence or later

       created. This agreement not to infringe shall include, but not be limited to, displaying,

       offering for sale, marketing, promoting, advertising, distributing and selling the Exhibit B

       Jewelry, except pursuant to a lawful license or with the express authority of Vahan. You

       further agree to destroy all inventory, molds, prototypes, marketing, promotional and

       advertising material of the Exhibit B Jewelry in your possession, custody or control.
Case 1:18-cv-10468 Document 1-1 Filed 11/11/18 Page 3 of 5




                                      Greg Der Calousdian

                                     VP of Design

                                      9/14/17
Case 1:18-cv-10468 Document 1-1 Filed 11/11/18 Page 4 of 5



                         EXHIBIT A
Case 1:18-cv-10468 Document 1-1 Filed 11/11/18 Page 5 of 5



                         EXHIBIT B
